The undisputed facts in this case are that the insured for more than a year immediately prior to the termination of his employment had performed all of the duties of his employment without interruption and in a highly efficient and satisfactory manner, and that such performance continued up to the very hour his employment terminated and his premiums ceased.
The uncontradicted evidence shows that the insured for some time prior to May 23, 1938, and afterward, was subject to the ailments mentioned in plaintiff's petition; that he was discharged on that date, not by reason of any physical disability, but for fighting with a fellow employee, some days prior thereto, contrary to positive rules of his employer.
Other evidence was that the insured had never been noticeably ill on the job; that his illness never interfered with his work. The plaintiff, who is the widow of the deceased insured, testified that he did not work the two days next preceding his discharge; that he was too ill from his heart trouble to work on those days. Her testimony was of no value, however, for later she testified that she did not want to be understood as saying that the insured did not work after May 21st, or the last two days of his employment. That he was fully paid up to and including May 23rd is not disputed.
The medical testimony was produced by plaintiff and consisted of the evidence of Dr. Knowles, who examined insured on June 7, 1938, after insured had driven an automobile from Cushing, Okla., to Rockaway Beach, Mo., on June 4th or 5th; also, the evidence of Dr. Murdoch, who examined insured on June 30 and July 18, 1938; also, that of Dr. Martin, who attended the insured from June 29 to August 16, 1938; and that of Dr. Bassett, who attended the insured from September 13th to December 19th, the date of insured's death. They testified as to insured's condition at the times he was examined by them or was under *Page 436 
their care and what their "clinical impressions" were from such examinations as to his condition prior to May 23, 1938.
These "clinical impressions" were that the insured had been suffering from a heart ailment for some months prior to his discharge, and that at the time of the examinations he was suffering from a progressive disease that would some time reach an acute stage and perhaps eventually take his life.
The evidence was wholly insufficient to warrant submission to the jury of the issue of total disability on any theory.
The majority opinion holds:
" 'Total disability' may and does exist if the insured cannot, consistent with the exercise of ordinary prudence in the preservation of his life or the preservation or recovery of his health, perform substantially all of the tasks essential to his occupation or in some cases any other occupation which he is capable or qualified to enter."
But plaintiff in her brief says that doctrine has no application under the facts of this case. She says, "Thus, since this insured did no work after he quit his job, the so-called 'ought not to work' and 'part or slight work' doctrines have no application. They apply only where the insured does some work after the claimed onset of the alleged total disability." I agree with that statement.
Here we have a man who not only was able to work, but who, in fact, did work effectively and satisfactorily, and, so far as the evidence shows, without pain or inconvenience to himself, up to the very hour of his leaving his employment. Yet, according to the majority opinion, this man was totally disabled and wholly unable to do any work, legally speaking, and became so at some indefinite time in the past before he left his employment but while the insurance was in force.
The insured left his employment on May 23rd. He died the following December 19th, nearly seven months later. It is asserted and not denied that under the policy here considered the insured had the right to convert his group insurance policy into one of several other kinds written by the defendant company, but that insured had neither done so nor attempted so to do. So far as the evidence shows, the deceased never claimed that he was totally disabled prior to his discharge by his employer and no notice of such claim was given to his former employer or the insurance company prior to insured's death.
In cases of this character the law, laid down in the decisions of this and other states, is that where an employee actually works full time, satisfactorily and efficiently, and for full pay, he cannot be said to be totally disabled within the meaning of the insurance contract.
I, therefore, respectfully dissent.